Citation Nr: 1829294	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date prior to December 29, 2008, for the grant of service connection for major depression, secondary to a service-connected back disorder, for accrued benefits purposes.  

2.  Entitlement to an initial rating in excess of 10 percent for major depression prior to April 21, 2014, and in excess of 50 percent since June 1, 2014, for accrued benefits purposes.

3.  Entitlement to an initial compensable rating prior to December 29, 2008 for a left knee disorder, and in excess of 10 percent thereafter, for accrued benefits purposes.  

4.  Whether new and material evidence has been submitted to reopen a previously denied service connection claim for a right knee disorder for accrued benefits purposes.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability, for accrued benefits purposes.  

6.  Entitlement to service connection for lower extremity radiculopathy for accrued benefits purposes.  

7.  Entitlement to service connection for a bone disorder for accrued benefits purposes.  

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic-stress disorder and anxiety, not to include major depression, for accrued benefits purposes.  

9.  Entitlement to service connection for a neck disorder for accrued benefits purposes.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2008 for accrued benefits purposes.  

11.  Entitlement to Dependents' Educational Assistance (DEA) prior to December 29, 2008 for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to April 1982, and from January 1983 to December 1985.  He died in July 2017.  The appellant is his surviving spouse who has been properly substituted as the claimant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2011 and August 2015 by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

In November 2010, the Board increased the Veteran's back disorder rating to 60 percent.  Further, the Board determined that the issue of TDIU was raised by the record and remanded this issue for further development.  The Veteran's TDIU claim was originally denied in a March 2011 rating decision, but re-adjudicated and granted in a subsequent August 2015 rating decision, effective December 29, 2009.  The Veteran submitted a timely notice of disagreement as to the effective date and the RO issued a statement of the case in September 2017.  The Veteran perfected his appeal in October 2017.  As such, this issue is ripe for adjudication.  

In September 2017, the RO granted a temporary evaluation of 100 percent for the Veteran's depression, effective from April 21, 2014 to June 1, 2014.  Given that this is a full grant of benefits during this period of time, this period is no longer on appeal.

The Board acknowledges that the appellant is claiming entitlement to service connection for a psychiatric disorder, not to include depression, for accrued benefits purposes.  During the course of this appeal, the Veteran's psychiatric symptoms have been diagnosed as PTSD and anxiety.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for depression was received at the RO on December 15, 2008.  There are no communications prior to this date reflecting the intent to file a claim for depression.

2.  Throughout the period on appeal, the Veteran's psychiatric disorder has been characterized by depression, anxiety, sleep disturbances, irritability, and difficultly in establishing and maintaining effective social relationships.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as active suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

3.  Throughout the period on appeal, the Veteran's left knee disability was characterized by pain and degenerative changes; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "mild" in nature has not been shown.

4.  Prior to December 29, 2008, the evidence is at least in equipoise that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.  

5.  As TDIU is granted prior to December 29, 2008, the Veteran is entitled to DEA benefits prior to December 29, 2008.  

6.  In a July 2000 rating decision, the claim of entitlement to service connection for a right knee disorder was denied because the Veteran did not submit new or material evidence to reopen his previously denied claim.  

7.  The evidence added to the record since the July 2000 rating decision relates to an unestablished fact that is necessary to substantiate the claim of service connection for a right knee disorder.

8.  It is at least as likely as not that the Veteran's right knee disorder is related to active duty service.  

9.  It is at least as likely as not that the Veteran's lower extremity radiculopathy is related to active duty service.    

10.  The Veteran does not have a current diagnosis of a psychiatric disorder, not including major depression, for VA compensation purposes.

11.  Throughout the period on appeal, the Veteran does not have a diagnosis of a bone disorder for VA compensation purposes.  

12.  The Veteran's neck disorder was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date as of December 15, 2008, but no earlier, for the grant of service connection for major depression for accrued benefits purposes, have been met.  38 U.S.C. §§ 5103, 5103A; 7104 (2012); 38 C.F.R. §§ 3.159, 3.307, 3.309(e), 3.816, 3.1010 (2017).

2.  The criteria for an initial rating of 50 percent, but no more, throughout the entire period on appeal, for major depression for accrued benefits purposes, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

3.  The criteria for an initial rating of 10 percent, but no more, throughout the entire period on appeal for left knee disorder for accrued benefits purposes, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5260, 5055 (2017).

4.  The criteria for entitlement to TDIU prior to December 29, 2008 for accrued benefits purposes, have been met.  38 U.S.C. §§ 1155, 5107, 5110, 5121 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16, 4.19 (2017).  

5.  The criteria for entitlement to DEA prior to December 29, 2008 for accrued benefits purposes, benefits are met.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 21.3021.   

6.  The July 2000 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

7.  As the evidence received subsequent to the July 2000 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a right knee disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

8.  The criteria for entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability, for accrued benefits purposes, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9.  The criteria for entitlement to service connection for lower extremity radiculopathy for accrued benefits purposes, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for service connection for an acquired psychiatric disability, claimed as PTSD and anxiety, but not including major depression, for accrued benefits purposes, have not been met.  38 U.S.C. §§ 1110, 5101, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2017).  

11.  The criteria for entitlement to service connection for a bone disorder have not been met.  38 U.S.C §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  

12.  The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The appellant asserts that for purposes of accrued benefits, the Veteran was entitled to an earlier effective date for the service connection of his major depression.

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b) (2017).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran was granted entitlement to service connection major depression in a February 2011 rating decision, with an originally assigned effective date of December 29, 2008.  The Veteran and appellant disagreed with the assigned effective date, asserting that it should be earlier.  

After a review of the claims file, the Board finds that the RO first received an informal claim by the Veteran on December 15, 2008, which indicated that he was suffering from depression due to his service-connected back disorder.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for depression.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of an intent to file a claim for benefits prior to December 15, 2008.  In this regard, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for depression.  Therefore, the Board concludes that the effective date of the Veteran's service-connected depression is no earlier than December 15, 2008, and an effective date prior to this is not warranted.

Increased Ratings

The Veteran is seeking increased ratings for his service-connected depression and left knee disability.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Major Depression

The Veteran's major depression was assigned a disability rating of 10 percent prior to April 21, 2014, and 50 percent as of June 1, 2014 under 38 C.F.R. § 4.130, DC 9434.  As a preliminary matter, the Board finds that the evidence is at least in equipoise that a rating of 50 percent is warranted prior to April 21, 2014.  Specifically, the medical evidence, including the January 2010 VA examination, reflect that the Veteran had panic attacks, flattened affect, memory impairment, disturbances of motivation and mood, and occasional suicide ideations that caused social and occupational impairment with reduced reliability and productivity.  

In order to warrant the next higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted for any period on appeal.  Indeed, while the Veteran had occasional symptoms that could support a higher rating, the Veteran's symptoms did not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  Specifically, in a July 2009 VA examination, the Veteran endorsed symptoms of depression, memory impairment, sleep impairment, decreased appetite, panic attacks, anxiety, and diminished interest in activities.  On examination he had a "flat" affect and past history of drug abuse and suicidal ideations.  There was no evidence of delusions, thought disorder, psychosis, or current suicidal/homicidal ideations.  Similarly, in a January 2010 VA examination, the Veteran reported symptoms of depression and a loss of interest in many activities that he used to enjoy.  The examiner noted that his mood was "moderately depressed" with "a sad expression."  He also had difficulties concentration.  There was no evidence of a thought disorder, psychosis, or current suicidal ideations.  

In a November 2014 VA examination, the Veteran presented as neatly and casually dressed.  He had symptoms of depressed mood, flattened affect, and disturbances of motivation and mood.  There was no evidence of a thought disorder, psychosis, hallucinations, or suicidal/homicidal ideations.  The examiner opined that the Veteran's symptoms caused "occupational and social impairment "due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."

In April 2016, the Veteran reported depression and "feeling less stable" because "he cannot do the things he has done in the past."  He also reported symptoms of sleeping trouble, irritability, and panic attacks.  Nevertheless, there was no evidence of a psychosis, thought disorder, or suicidal ideations.  In a September 2016 treatment evaluation, the Veteran denied symptoms of depression, anxiety, and suicidal/homicidal ideations.  He was alert and oriented in all spheres, and there was no evidence of a psychosis or thought disorder.  

In January 2017, the Veteran appeared neat and clean to a treatment evaluation.  He endorsed symptoms of depression.  His medical provider indicated that he was alert and oriented, sad, and dysthymic.  While his insight was poor, his judgment was noted as "fair."  Further, while there was some evidence of audio hallucinations, the Veteran nevertheless displayed a logical congruent thought process.  There was no evidence of suicidal ideations.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 50 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  In fact, the Veteran denied thoughts of suicide altogether at his most recent November 2014 VA examination and January 2017 VA treatment evaluation, respectively.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some symptoms of a higher rating, including impaired impulse control, irritability, suicidal ideations, and panic attacks, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild-moderate array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran typically displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially and has a "poor" relationship with his wife and children, he was still able to perform household chores and leave the house as needed.  Therefore, his level of social occupational impairment was not deficient in most areas even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).   

Left Knee Disorder

The Veteran's left knee disability has been assigned an initial noncompensable rating prior to December 29, 2008, and 10 percent thereafter under 38 C.F.R. § 4.71a, DC 5260.  As a preliminary matter, the Board observes that the Veteran has requested an earlier effective date for the assignment of the 10 percent rating prior to December 29, 2008.  However, the Board notes that the effective date for the assignment of the 10 percent rating can only at most be assigned one year from the date of his claim for an increase rating.  38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  Here, the Veteran increased rating claim was received by the RO on December 15, 2008.  

In this case, the Board assigns a 10 percent rating under DC 5260, effective December 15, 2007.  Specifically, the Board finds that the medical evidence, in conjunction with the Veteran's statements, indicate that his knee was painful and caused limitation of motion that otherwise was noncompensable.  Therefore, the evidence is at least in equipoise that the Veteran meets the criteria for the assignment of a 10 percent rating.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  

In order to warrant an increased rating based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively);
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a.

In this case, a rating in excess of 10 percent for a left knee disorder is not warranted for any period on appeal.  Specifically, in a July 2009 VA examination, the Veteran reported left knee pain that required the use of a brace.  On examination, the Veteran's left knee range of motion was flexion to 60 degrees and extension to 0 degrees with pain on motion.  There was no evidence of ankylosis or incapacitating episodes due to arthritis.  

In a November 2014 VA examination, the Veteran reported significant limitation with his activities of daily living due to left knee pain and flare-ups.  On examination, the Veteran's left knee range of motion was flexion to 90 degrees and extension to 0 degrees with pain on motion.  He was able to perform repetitive testing without functional loss.  There was no evidence of pain on weight bearing, ankylosis or incapacitating episodes due to arthritis.  

Similarly, the Veteran's VA and private treatment records, including from May and August 2014, do not report any additional limitation of motion that would warrant a higher rating.  

Next, the Board considers whether separate compensable ratings are warranted for the Veteran's bilateral knee disabilities based on instability or cartilage symptoms.  In order to warrant a compensable rating based on knee instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for "slight" symptoms); or,
* Symptomatic symptoms due to the removal of the semilunar cartilage (10 percent under 5258).  
See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that a separate compensable rating is not warranted based on instability or cartilage symptoms.  Specifically, during a VA examination in July 2009, the examiner determined that while the Veteran had left knee crepitus and tenderness, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, locking, and subluxation.  Further, he noted that there were no symptoms related to the Veteran's knee ligaments and meniscus. 

In a November 2014 VA examination, the Veteran complained of worsening knee pain and weakness.  The examiner determined that while the Veteran had left knee tenderness, there were again no signs of instability, subluxation, effusion, or dislocation.  Further, no symptoms related to the Veteran's knee ligaments and meniscus were observed.

Additionally, there is no evidence of instability symptoms and injury to the cartilage in either knee in the private and VA treatment records, including from May and August 2014.  Therefore, based on the evidence of record, the Board determines that a rating in excess of 10 percent for the Veteran's left knee disorder is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's left knee due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the July 2009 and November 2014 VA examiners did not find any evidence of additional loss of motion or functioning after repetitive testing, weight bearing, and or during flare-ups that would warrant a higher rating.  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his psychiatric and left knee disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disability and knee disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric and knee disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Specifically, with respect to his psychiatric disorder, while the Veteran reported that he had depression, occasional suicidal ideations, flattened affect, and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

TDIU and DEA

The appellant asserts that the Veteran was unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities prior to December 29, 2008.   

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

As an initial matter, the Veteran met the schedular rating for the entire period on appeal.  Specifically, the Veteran's back disorder was assigned a 60 percent rating.  Further, as discussed herein, his depression has been assigned a 50 percent rating (effective December 15, 2008), and his left knee disorder has been assigned a 10 percent rating.  As a result, the Veteran's overall rating was 80 percent.  

Further, the evidence demonstrates that the Veteran was unable to obtain gainful employment during this period.  In making this determination, the Board places significant probative value on the Veteran's assertions that the combined effects of his service-connected disabilities, including debilitating back pain, limited range of motion, and inability to perform certain basic activities of daily living prevented him from working.  Specifically, the Board acknowledges the medical evidence, including numerous private opinions, in conjunction with the Veteran's credible statements that he could not perform any type of gainful employment, including performing his prior duties as a maintenance worker, machinist, welder, and security guard.  

Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran's service-connected disabilities caused significant interference with his ability to work.  Again, the question in this case is whether the Veteran could secure or follow substantially gainful employment, not whether he was totally precluded from work.  The evidence in this case places the question of substantially gainful employment in great doubt, and the Board has resolved all doubt in the Veteran's favor. 

Accordingly, entitlement to TDIU prior to December 29, 2008, is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For the purposes of educational assistance under 38 U.S.C. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  The Veteran's grant of DEA benefits was provided in connection with his grant of entitlement to TDIU.

As TDIU has been granted for the period prior to December 29, 2008, the claim for DEA benefits is also granted for the period prior to December 29, 2008. 

New and Material Evidence 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for right knee disorder.  The Veteran's claim has been previously denied by the RO in July 2000 on the basis that he did not submit new and material evidence to reopen his previously denied claim.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the July 2000 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new medical evidence, including a VA examination, which raises the possibility that his right knee disorder is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's right knee disorder and his active duty service.  Therefore, the claim should be reopened on this basis.


Service Connection

The appellant asserts that the Veteran's lower extremity radiculopathy, psychiatric, right knee disorder, neck, and bone disorders were related to active service.  

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Certain chronic diseases, including arthritis and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Holton elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Additionally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Right Knee Disorder and Lower Extremity Radiculopathy

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's right knee disability and lower extremity radiculopathy for the purposes of accrued benefits.  

As an initial matter, the Board observes that while there is some evidence in the record to suggest that the Veteran's right knee disorder may have preceded his active duty service, there is no actual medical evidence from prior to service that would constitute clear and unmistakable evidence.  Indeed, the Veteran's September 1982 enlistment examination does not report any diagnosis of a right knee disorder.  Moreover, it appears that the finding that the Veteran had a preexisting right knee disorder was largely based upon statements from the Veteran, and not based upon any medical documentation that was reviewed.  Thus, the Board will accept that there was no right knee disability prior to service.  See 38 U.S.C. § 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017). 

The Veteran's service treatment records indicate that he had a symptomatic right knee injury and disorder that manifested with "loose bodies," locking, effusion, and pain, during service.  Further, the objective medical evidence, in conjunction with the Veteran's credible statements, reflects that he had continuous problems consistent with a right knee disability after service.  Of note, the January 1988 VA examiner reported that the Veteran had a history of knee injuries during service and that he presented with loose bodies and an abnormal density in his right knee. 

The Board acknowledges that the evidence includes negative opinions by VA examiners which indicate the Veteran's right knee disorder is not related to service.  Specifically, the January 2010 examiner opined that the Veteran's right knee disorder was not related to and/or aggravated by his left knee disorder.  Nevertheless, the examiner did not offer any opinions as to whether or not the Veteran's right knee disorder was related to service on a direct basis.  Further, as discussed, the medical evidence indicates that the Veteran's right knee pain has been continuous since service.  As a result, the opinions from the VA examiner are less probative, and the evidence is at least in equipoise that his right knee disability is related to service.  

With respect to lower extremity radiculopathy, the objective medical evidence, in conjunction with the Veteran's credible statements, reflects that he had symptoms consistent with lower extremity radiculopathy which were related to his service-connected back disorder.  Specifically, the November 2014 VA examiner opined that the Veteran had mild lower extremity radiculopathy involving the sciatic nerve (L4/L5/S1/S2/S3 nerve roots).   

The Board acknowledges that the evidence includes a negative opinion by the January 2010 VA examiner which indicates the Veteran did not have lower extremity radiculopathy.  Nevertheless, the November 2014 examiner observed the presence of lower extremity radiculopathy which affected the nerve roots associated with the Veteran's service-connected back disability.  As a result, the Board finds the opinions of the most recent VA examination to be more probative.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a right knee disorder and lower extremity radiculopathy should be granted.

Psychiatric, Neck, and Bone Disorders

Based upon the evidence of record, the Board finds that service connection for the Veteran's acquired psychiatric (not to include depression), neck, and bone disorders for accrued benefits purposes is not warranted.  

As a preliminary matter, the evidence does not reflect a current diagnosis related to a bone disorder or a psychiatric disorder, not including depression, for VA compensation purposes at any time during the period on appeal.  Specifically, while the Veteran reports that he has a bone disorder, the Veteran is not competent to provide testimony regarding the diagnosis and etiology of a bone disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999.  Therefore, the preponderance of the evidence is against a finding that the Veteran has a bone disorder at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Further, with respect to a psychiatric disorder, the Board determines that aside from his service-connected depression the Veteran does not have a diagnosis of a psychiatric disorder, including anxiety, at any point during the period on appeal for VA compensation purposes.  Specifically, in order to clarify whether the nature of the Veteran's psychiatric symptoms is attributable to a separate disorder other than major depression, the Veteran underwent VA psychiatric examinations in January 2010 and November 2014.  After a thorough psychiatric evaluation, the examiners determined that a diagnosis for any other psychiatric disorder was not warranted.  With respect to PTSD, the examiners determined that not only did the Veteran not meet the stressor requirement for PTSD, the nature and severity of his psychiatric symptoms did not manifest to the degree necessary to warrant a diagnosis of PTSD.  Additionally, while the presence of some psychiatric symptoms (such as anxiety) were reported, these symptoms alone without an underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In arriving at this conclusion, the Board acknowledges that various psychiatric disorders and/or related symptoms such as PTSD and anxiety have been previously diagnosed by the Veteran's treating medical providers.  However, greater probative value is placed on the conclusions of the VA examiners' determination that a diagnosis for these disorders is not warranted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).  

Moreover, to the extent the Veteran was diagnosed with both major depression and cannabis use disorder, there is not sufficient evidence to demonstrate the Veteran's cannabis use disorder is related to his depression - especially in light of the fact that the Veteran's drug disorder has persisted since service and the January 2010 VA examiner determined that the onset of the Veteran's depression was much more recent and related to his back disorder.  Therefore, as the Veteran's cannabis use disorder is not related to a service-connected disability, to include depression, direct service connection may not be granted for a disability that arises from the Veteran's abuse of alcohol or drugs.  Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001); see also 38 C.F.R. § 3.301(d).

As such, service connection is not warranted for either the Veteran's bone disorder or his psychiatric disorder, not to include major depression.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Next, the Veteran's service treatment records do not reflect any complaints, signs, symptoms, or a diagnosis related to a neck disorder.  Specifically, the Veteran's October 1985 separation examination and report of medical history are silent for any complaints or a diagnosis related to a neck disorder.  While the Veteran reports neck pain in his statements during the course of the appeal, the post-service medical evidence does not report any symptoms, including complaints of pain, or a diagnosis related to a neck or cervical disorder.  Therefore, continuity of symptomatology has not been established by the clinical evidence.  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of a neck disorder since service.  In this regard, while the Veteran is not competent to make a diagnosis related to this disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau, 492 F.3d at 1376; See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, there is no record in the medical evidence that the Veteran had any signs or symptoms of a neck disorder.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's reported history of neck pain his October 1985 in-service examination, and January 1988 and April 2014 VA examinations are inconsistent with his current assertions.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 20 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's neck disorder to active duty, despite his contentions to the contrary. 

In this case, the Board notes that the Veteran did not have a diagnosed neck disorder during the period on appeal.  Further, while the Veteran has complained of neck pain to VA during the course of the appeal, the Veteran's VA and private treatment records, including January 1988 and April 2014 VA examinations, do not reflect an actual neck disability.  Instead, the medical treatment records, including from July 2009, April 2014, and January 2017, indicate that the Veteran did not have any symptoms of a neck disorder.   

The Board has also considered the statements made by the Veteran and the appellant regarding the diagnosis and etiology of the Veteran's disorders.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the diagnosis and etiology of the disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, while the Veteran and appellant can provide competent testimony regarding symptoms, these are not disorders that can be diagnosed by their unique and identifiable features as they do not involve a simple identification that a layperson is competent to make.  In any event, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Id. at 1376-77.  Thus, to the extent that the appellant believes that the Veteran's had these disorders and/or they are related to service, she is a lay person without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claims for a psychiatric, neck, and bone disorder for accrued benefits purposes, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was provided notice letters informing her of her and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the appellant.  Indeed, all VA treatment records, social security, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations, and the Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as noted above, this appeal was remanded by the Board in November 2010 in order to order to adjudicate the Veteran's TDIU claim.  In this case, to the extent the TDIU claim is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any Stegall error was committed, such error was harmless and need not be further considered.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date as of December 15, 2008, but no earlier, for the grant of service connection for major depression for the purposes of accrued benefits, is granted.

An initial rating of 50 percent, but no more, for major depression throughout the entire period on appeal for purposes of accrued benefits, is granted. 

An initial rating of 10 percent, but no more, for a left knee disorder throughout the entire period on appeal for purposes of accrued benefits, is granted.

Entitlement to TDIU prior to December 29, 2008 for purposes of accrued benefits, is granted.

Entitlement to DEA benefits prior to December 29, 2008 is granted.

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a right knee disorder is granted, and the claim is reopened.  

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability, for accrued benefits purposes, is granted.  

Entitlement to service connection for lower extremity radiculopathy, for accrued benefits purposes, is granted.  

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, not to include major depression, for accrued benefits purposes, is denied.  

Entitlement to service connection for a bone disorder, for accrued benefits purposes, is denied.  

Entitlement to service connection for a neck disorder, for accrued benefits purposes, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


